Citation Nr: 1527931	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-01 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II. 

2.  Entitlement to service connection for vision problems, to include as secondary to service-connected diabetes mellitus, type II.  

3.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Although the RO considered a subsequent September 2010 rating decision as the rating decision on appeal with respect to claims herein, the Board finds the July 2010 rating decision is the correct decision on appeal.  Within the one-year period following notification of the July 2010 rating decision, VA received correspondence from the Veteran.  Specifically, in an October 2010 statement, the Veteran indicated disagreement with the RO's determinations.  Thus, construing the Veteran's statement liberally, the Board finds that the Veteran's correspondence must be considered a notice of disagreement (NOD) with respect to the July 2010 rating decision.  Following issuance of a statement (SOC) in December 2011, a substantive appeal was timely received within 60 days thereafter.  As such, the July 2010 rating decision is the rating decision on appeal.

In March 2015 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file and reflects the record was held open for 60 days from the date of the hearing to allow the Veteran to submit additional evidence.  Additional evidence has not been received and thus, the Board may proceed with appellate review.  


The July 2010 rating decision denied entitlement to service connection for diabetes, among other issues.  In an October 2010 NOD, the Veteran contested the denial of his diabetes claim along with the claims herein, and timely perfected an appeal thereafter.  In a March 2014 rating decision, associated with the record in the Veterans Benefits Management System (VBMS), the RO granted entitlement to service connection for diabetes mellitus, type II.  The Veteran has not expressed disagreement with any aspect of this determination.  Since this represents a full grant of the benefit on appeal concerning this issue, it is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The issue of entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2015 testimony, prior to the promulgation of a decision in the appeal, the Veteran's authorized representative requested, in conjunction with the Veteran, withdrawal of the appeal for entitlement to service connection for an acquired psychiatric disability, to include as secondary to diabetes mellitus, type II.

2.  Resolving all doubt in his favor, the Veteran's vision problems, diagnosed as glaucoma, is proximately due to, or the result of, the Veteran's service-connected diabetes mellitus, type II.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for an acquired psychiatric disability, to include as secondary to diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for vision problems, diagnosed as glaucoma, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal - Acquired Psychiatric Disability

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2014).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2014).

During the March 2015 Board hearing, the Veteran's representative, in conjunction with the Veteran, withdrew the appeal as to the issue of entitlement service connection for an acquired psychiatric disability, to include as secondary to diabetes mellitus, type II.  As a result, there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Accordingly, it is therefore dismissed.

II.  Service Connection - Vision Problems

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In this decision, the Board grants service connection for vision problems, diagnosed as glaucoma.  This award represents a grant of this specific issue on appeal.  Therefore, VA's duty to notify or assist, including pursuant to 38 C.F.R § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In a May 2009 statement, submitted with his May 2009 application for benefits, the Veteran asserted that service connection for vision problems was warranted as secondary to diabetes.  As noted previously, in addition to service connection on a direct-incurrence basis, service connection may also be granted on a secondary basis for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310.  As noted above, service connection for diabetes mellitus, type was granted in a March 2014 rating decision, associated with the record in VMBS, effective from May 28, 2009.

The Veteran satisfies the existence of present disability service connection element with regard to his vision problems.  Private medical letters dated in October 2007 and December 2008 indicated a diagnosis of glaucoma.  The October 2007 medical letter also indicated the existence of asymptomatic cataracts and also noted no diabetic retinopathy.  The June 2010 VA diabetes examiner provided a diagnosis of glaucoma.  Thus, the Board finds that current disability, best characterized as glaucoma, has been demonstrated.

The June 2010 VA diabetes examiner opined that the Veteran's glaucoma was a complication related to his diabetes.  The June 2010 diabetes examiner reported potential diabetic complications included visual impairment.  The June 2010 diabetes examiner also specifically noted a diagnosis of glaucoma and indicated such was a complication of diabetes.  The June 2010 VA examiner provided a rationale which indicated the Veteran's glaucoma was related to his diabetes mellitus, type II, because the Veteran's diabetes had been poorly controlled and because of the severity of his complications.  

The VA obtained a March 2014 medical opinion with respect to the Veteran's glaucoma.  In contrast to the June 2010 VA diabetes examiner's opinion, the March 2014 examiner provided an opinion which stated that, due to no diabetic retinopathy, there was no likelihood of the Veteran's glaucoma being secondary or aggravated by the service-connected diabetes.  

The March 2014 VA examiner's opinion tends to weigh against the claim; however, notably, the March 2014 VA examiner did not provide a rationale which addressed why the Veteran's glaucoma itself, in the absence of diabetic retinopathy, could not be considered as secondary glaucoma due to diabetes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the Board notes that the March 2014 VA examiner did not address the June 2010 VA examiner's opinion or reconcile his findings with such.  While the Board acknowledges the March 2014 examiner is a VA low vision and staff optometrist, the Board also finds the June 2010 VA nurse practitioner's opinion is persuasive as such was provided in part, based on an in-person eye examination and after review of the record.  Moreover, the Board finds that June 2010 diabetes examiner is qualified to determine diabetic complications.  Thus, the Board accords June 2010 diabetes examination report sufficient evidentiary weight to substantiate the claim.

At the least, the evidence raises reasonable doubt as to whether the Veteran's glaucoma is proximately due to, or caused by, his service connected diabetes mellitus, type II.  When resolving doubt in the Veteran's favor, the Board finds that the Veteran's glaucoma is in fact proximately due to, or caused by, to his service-connected diabetes mellitus, type II.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Thus, the Board concludes that service connection for glaucoma is warranted.  


ORDER

The appeal for entitlement to service connection for an acquired psychiatric disability, to include as secondary to diabetes mellitus, type II, is dismissed.

Entitlement to service connection for vision problems, diagnosed as glaucoma, as proximately due to, or caused by, service-connected diabetes mellitus, type II, is granted.


REMAND

The Board finds it necessary to remand the issue of entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus, type II, for additional development and consideration. 

The Board concludes that the June 2010 general VA examination report is not adequate for the purpose of adjudicating entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The June 2010 general VA examiner found the Veteran's hypertension onset prior to his diabetes mellitus, type II, and thus opined hypertension was not a service-connected condition based on current findings and research.  However, the service connection claim for this specific disability is one based also on the theory of aggravation, which was not addressed by the June 2010 examiner, thus, the claim must be remanded for a VA opinion to address such, to include consideration of the Veteran's March 2015 testimony that he did not receive medication for his hypertension until he was diagnosed with diabetes mellitus, type II.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

Finally, at the March 2015 hearing, the Veteran testified he received private treatment from Dr. S. J. located in Benton Harbor, Michigan for hypertension.  Private treatment records from Dr. S. J, most recently dated in June 2009 are associated with the record.  Thus, the necessary authorization should be obtained from the Veteran, to obtain updated treatment records from Dr. S. J., since June 2009.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the necessary authorization from the Veteran and then attempt to obtain updated treatment records from Dr. S. J., located in Benton Harbor, Michigan, since June 2009, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, obtain a medical opinion from an appropriate VA examiner as to the nature and etiology of the Veteran's hypertension.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was aggravated by his service-connected diabetes mellitus, type II.  In rendering the requested opinion, the clinician must consider the Veteran's March 2015 testimony that his hypertension was not medicated until he was diagnosed with diabetes. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

If it is determined that another opinion cannot be satisfactorily determined without another clinical examination of the Veteran, such examination should be scheduled.

A complete rationale for all opinions expressed must be provided.

3.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


